                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 KEITH R. McCANTS,

                           Petitioner,

                    v.                       CAUSE NO.: 3:19-CV-171-RLM-MGG

 WARDEN,

                          Respondent.

                               OPINION AND ORDER

      Keith R. McCants, a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (ISP 18-6-178) at the Indiana State

Prison in which a disciplinary hearing officer found him guilty of using an

unauthorized controlled substance in violation of Indiana Department of

Correction Offense B-202. Mr. McCants was sanctioned with a loss of thirty days

of earned credit time. Under Section 2254 Habeas Corpus Rule 4, the court must

dismiss the petition “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.”

      Mr. McCants’s sole argument is that he is entitled to habeas relief because

the individual who collected his urine sample for drug testing didn’t seal the

sample before leaving the bathroom, which was a violation of the department’s

Offender Urinalysis Program procedure. The failure to follow departmental policy

doesn’t rise to the level of a constitutional violation. See Estelle v. McGuire, 502

U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas

relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim
that prison failed to follow internal policies had “no bearing on his right to due

process”). Nor does this argument suggest that any of Mr. McCants’ procedural

rights were violated. See Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445,

455 (1985); Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974). Mr. McCants’s

claim that his urine sample was handled inappropriately is not a basis for habeas

relief.

          For these reasons, the court:

                (1) DENIES the petition pursuant to Section 2254 Habeas Corpus

          Rule 4;

                (2) WAIVES the filing fee;

                (3) DIRECTS the clerk to enter judgment and to close this case; and

                (4) DENIES Keith R. McCants leave to proceed in forma pauperis on

          appeal.

          SO ORDERED on March 22, 2019

                                                 s/ Robert L. Miller, Jr.
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
